Citation Nr: 0330557
Decision Date: 11/06/03	Archive Date: 01/21/04
DOCKET NO. 00-06 417                   DATE NOV 06, 2003

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California

THE ISSUE
Entitlement to service connection for an acquired psychiatric disability, to include
post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to September 1968.

This appeal to the Board of Veterans' Appeals (Board) originates from a March
1999 rating decision in which the RO denied the veteran's claims for service
connection for PTSD, psoriasis eczema or tinea corporis, and malaria.  The veteran
submitted a notice of disagreement in May 1999, and a statement of the case was
issued in October 1999.  The veteran perfected his appeal with the filing of a
substantive appeal on the denial of service connection for PTSD in January 2000.

In May 2003, the veteran testified before the undersigned Veterans law Judge at the
RO; a transcript of the veteran's testimony from that hearing is of record.  During
the hearing, the veteran submitted an additional statement concerning his claimed
in-service stressful experiences, waiving RO jurisdiction over that evidence.

For the reasons explained in more detail below, the Board has expanded the issue
on appeal as indicated on the title page.

As a final preliminary matter, the Board notes that, In an April 2003 statement
(apparently associated with the claims file after its transfer to the Board), the
veteran submitted a claim for a total disability rating based on individual
unemployability (TDIU).  The RO has not adjudicated this matter.  As a claim for a
TDIU is not properly before the Board, and is not inextricably intertwined with the
claim on appeal (see Harris v. Derwinski, 1 Vet.  App. 180, 183 (1991)), it is
referred to the RO for appropriate action.

REMAND

The veteran contends that he has PTSD as a direct result of stressful experiences he
encountered aboard an ocean tug while patrolling a river in Vietnam.  Specifically,

- 2 -

he asserts that his vessel was subject to sniper attacks and that his vessel had to pick
up floating bodies on occasion.

Service connection for PTSD requires (1) a current diagnosis of PTSD; (2) credible
supporting evidence that the claimed in-service stressor actually occurred; and (3)
medical evidence of a causal nexus between current symptomatology and the
specific claimed in-service stressor.  See 38 C.F.R. 3.304(f) (2003).

The RO denied the veteran's claim for service connection for PTSD in March 1999,
in part, on the basis that the veteran submitted inadequate information in which to
verify his reported stressors.  However, during his May 2003 Board bearing, the
veteran submitted a statement providing additional information regarding his
stressors.

Hence, the RO should attempt to obtain information corroborating the occurrence of
the veteran's reported stressors.  Since there is no legal requirement that the
occurrence of specific in-service stressful experiences must be established only by
official records, the veteran should be invited to submit statements from former
service comrades or others that establish the occurrence of his claimed in-service
stressful experiences.  See Gaines v. West, I I Vet.  App. 353, 359 (1998).  If these
actions do not produce evidence that sufficiently corroborates the occurrence of a
claimed in-service stressful experience, then the RO should also attempt to
corroborate the specifically claimed events independently, to include obtaining
morning reports and operational reports for the unit(s) with which the veteran
served.

As the record also presents another possible basis for a grant of service connection
for a psychiatric disability in this case, the Board has expanded the issue as noted on
the title page.  In this regard, the Board points out that during the hearing, the
veteran testified that he was diagnosed with depression in service, and that he now
participates in a depression group.  The RO should adjudicate this expanded issue,
in the first instance, to avoid any prejudice to The veteran.  See Bernard v. Brown, 4
Vet.  App. 3 84, 394 (1993).

3 -

However, prior to adjudication of the claim on the merits, the RO should attempt
obtain and associate with the record all outstanding pertinent medical records.
During the May 2003 hearing, the veteran testified that be bad been participating in
a depression group that met once a week at a VA medical facility in Reddy,
California.  Accordingly, medical records from this clinic and any other pertinent
treatment not already of record should be obtained.  The Board emphasizes that
records generated by VA facilities that may have an impact on the adjudication of a
claim are considered in the constructive possession of VA adjudicators during the
consideration of a claim, regardless of whether those records are physically on file.
See Dunn v. West,, I I Vet.  App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet.  App.
611, 613 (1992).  The Board notes that efforts to obtain Federal records should
continue until either the records are received or notification that further efforts to
obtain such records would be futile is provided.  See 38 C.F.R. § 3.159(c)(1).

The Board also finds the RO should give the veteran another opportunity to present
any additional information and/or evidence in support of his claim.  In this regard,
the record reflects that, in a November 2001 letter, the RO requested that the
veteran provide further information and/or evidence to support his claim for PTSD
within 60 days of the date of the letter, consistent with the provisions of 38 C.F.R.
§ 3.159(b)(1) (2003).  The RO noted that it would proceed with the veteran's claim
after 60 days.

However, in a decision promulgated on September 22, 2003, Paralyzed Veterans of
America (PVA) v. Secretary of Veterans Affairs (Secretary), No. 02-7007, -7008, -
7009, -701 0 (Fed.  Cir.  Sept. 22, 2003), the United States Court of Appeals for the
Federal Circuit invalidated the 30-day response period contained in 38 C.F.R.
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  The Court found that the
30-day period provided in 38 C.F.R. § 3.159(b)(1) to respond to a duty to notify
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub.  L. No. 106-475,
114 Stat. 2096 (2000) is misleading and detrimental to claimants whose claims are
prematurely denied short of the statutory one-year period provided for response.

The Board finds that the 60-day response period in this case is likewise misleading
and detrimental.  Therefore, since this case is being remanded for additional

- 4 -

development, as indicated above and below, the RO must take this opportunity to
inform the veteran that a full year is allowed to submit the additional information
and/or evidence requested.

After all records and/or responses from each contacted entity are associated with the
claims file, the RO should arrange for the veteran to under psychiatric examination
to obtain medical evidence needed to adjudicate the claim.  Specifically, the
examiner should address whether the veteran has PTSD as a result of any in-service
stressful experiences, and whether there is a medical nexus between any other
currently diagnosed psychiatric disorder and the veteran's service, to include any
symptoms and/or diagnoses noted therein.  The veteran is hereby notified that
failure to report to any such examination, without good cause, may well result in a
denial of the claim.  See 38 C.F.R. § 3.655 (2003).  Examples of good cause
include, but are not limited to, the illness or hospitalization of the claimant and
death of an immediate family member.  Id. If the veteran fails to report to the
scheduled examination, the RO should obtain and associate with the claims file
copy(ies) of any notice(s) of the date and time of the examination sent to the veteran
by the pertinent VA medical facility.

The actions identified herein are consistent with the duties imposed by the VCAA.
However, identification of specific actions requested on remand does not relieve the
RO of the responsibility to ensure that the Act has fully been complied with.
Hence, in addition to the actions requested above, the RO should also undertake any
other development and/or notification action deemed warranted by the Act prior to
adjudicating the claim on appeal.  For the sake of efficiency, adjudication of the
claim should include consideration of the evidence received during the May 2003
Board bearing.

Lastly, the Board notes that following a May 2002 decision by the RO denying
service connection for porphyria cutanea tarda due to exposure to herbicides, the
veteran expressed in an April 2003 statement his disagreement with the decision by
requesting that the matter be "reconsidered".  Thus, the veteran has initiated
appellate review of this issue.  The next step in the appellate process is for the RO
to issue the veteran a Statement of the Case summarizing the evidence relevant to

- 5 -


this issue, the applicable laws and regulations, and the reasons that the RO relied
upon in making its determination. 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet.
App. 23 8, 240-41 (1999); Holland v Gober, 1 0 Vet.  App. 433, 436 (1997).
Consequently, this matter must be remanded to the RO for the issuance of a
Statement of the Case.  Id. The Board emphasizes, however, that to obtain appellate
review of any issue not currently in appellate status, a perfected appeal must be
filed. See 38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 20.200,20.201, 20.202.

Accordingly, these matters are hereby REMANDED to the RO for the following
actions:

1. The RO should issue to the veteran and his
representative a SOC addressing the issue of service
connection for porphyria cutanea tarda.  Along with the
SOC, the RO must furnish to the veteran and his
representative a VA Form 9 (Appeal to the Board of
Veterans' Appeals), and afford them the applicable time
period for perfecting an appeal as to that issue. The
veteran is hereby reminded that to obtain appellate
jurisdiction of this issue, a timely appeal must be
perfected. While the RO must furnish the veteran the
appropriate time period in which to so, the veteran should
perfect an appeal of this claim, if desired, as soon as
possible to avoid unnecessary delay in the consideration
of the appeal.

2. The RO should obtain all of the veteran's outstanding
psychiatric evaluation and/or treatment records from the
VA medical facility in Reddy, California, to specifically
include records related to the veteran's weekly therapy
group for depression.  The RO must follow the procedures
prescribed in 38 C.F.R. § 3.159(c) regarding obtaining
medical records from Federal facilities.  All records and

- 6 -

responses received should be associated with the claims
file.

3. The RO should send the veteran a letter requesting that
he provide sufficient information and, if necessary,
authorization to enable it to obtain any additional pertinent
evidence not currently of record.  The RO should also
invite the veteran to submit any pertinent evidence in his
possession, and explain the type of evidence that is his
ultimate responsibility to submit.  In connection with his
specific claim for service connection for PTSD, the
veteran should be invited to submit statements from
former service comrades or others that establish the
occurrence of his claimed in-service stressful experiences.
The RO's letter should clearly explain to the veteran that
he has a full one-year period to respond.

4. If the veteran responds, the RO should assist him in
obtaining any identified evidence by following the
procedures set forth in 38 C.F.R. § 3.159 (2003).  If any
records sought are not obtained, the RO should notify
the veteran of the records that were not obtained,
explain the efforts taken to obtain them, and describe
further action to be taken.

5. Unless the RO determines that sufficient information
to corroborate the occurrence of the veteran's alleged in-
service stressful experiences has been received, the RO
should take the necessary steps to verify the veteran's
alleged stressful experiences through independent means.
This includes obtaining, from the National Personnel
Records Center (or other appropriate entity) copies of the
ships log for pertinent time periods on board the USS
Mahopac ATA- 1 96, and PBR unit with River Division

- 7 -

512; and, verification of the stressors from the U.S.
Armed Services Center for Research for Unit Records
(USASCRUR.  Any additional action necessary for
independent verification of the reported stressors, to
include any follow-up action requested by a contacted
entity, should be accomplished.

6. After all available records/responses received from
each contacted entity have been associated with the
claims file, and the veteran has either responded to the
RO's duty to notify letter or the time period for such
response has expired, the RO should schedule the
veteran for an examination by a VA psychiatrist.  The
veteran's entire claims file, to include a complete copy
of this REMAND, must be provided to the physician
designated to examine the veteran, and the
examination report should reflect consideration of the
veteran's documented medical history and assertions.
The examiner should provide an opinion addressing
each of the following: (a) the specific diagnosis/es for
each current psychiatric disability; (b) whether the
veteran currently has PTSD as a result of any
corroborated, in-service stressful experiences; and (c) if
another psychiatric disability (to specifically include
depression) is diagnosed, whether it is at least as likely
as not (i.e., there is at least a 50 percent probability) that
any such diagnosis(es) is/are medically related to
service, to include any symptoms and/or diagnosis/es
noted therein.

In rendering a determination as to whether the
diagnostic criteria for PTSD are met, the examiner is
instructed that only a specifically corroborated in-
service stressful event(s) may be considered for the

- 8 -

purpose of determining whether exposure to such in-
service event has resulted in PTSD.  If a diagnosis of
PTSD is deemed appropriate, the examiner must
identify the specific stressor(s) underlying the diagnosis,
and should comment upon the link between the current
symptomatology and the veteran's verified stressor(s).

The examiner should set forth all examination findings,
along with the complete rationale for the conclusions
reached, in a printed (typewritten) report.

7. If the veteran falls to report to the scheduled
examination, the RO should obtain and associate with the
claims file copy(ies) of any notice(s) of the date and time
of the examination sent to the veteran by the pertinent VA
medical facility.

8. To help avoid future remand, the RO must ensure
that the requested action has been accomplished (to the
extent possible) in compliance with this REMAND.  If
any action is not undertaken, or is taken in a deficient
manner, appropriate corrective action should be
undertaken.  See Stegall v. West, I I Vet.  App. 268
(1998).

9. The RO must also review the claims file to ensure
that any additional notification and/or development
required by the VCAA has been accomplished.
Particularly, the RO must ensure that all VCAA notice
obligations have been satisfied in accordance with the
recent decision in PVA v. Secretary of Veterans Affairs,
as well as 38 U.S.C.A. § 5103 (West 2002), and any
other applicable legal precedent.

- 9 -

10.  After completing the requested action, and any
additional notification and/or development deemed
warranted, the RO should readjudicate the claim for
service connection for an acquired psychiatric disability,
to include PTSD, in light of all pertinent evidence (to
include evidence submitted during the May 2003 Board
hearing) and legal authority.

11. If the benefits sought on appeal remain denied, the
RO should furnish to the veteran and his representative
an appropriate supplemental statement of the case (to
full reasons and bases for the RO's determinations) and
afford them the appropriate period of time for written or
other response thereto before the claims file is returned
to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent
to imply whether the benefits requested should be granted or denied.  The veteran
need take no action until otherwise notified, but be may furnish additional evidence
and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12
Vet.  App. 369 (1999); Colon v. Brown, 9 Vet.  App. 104,108 (1996); Booth v.
Brown, 8 Vet.  App. 109 (1995); Quarles v. Derwinski, 3 Vet.  App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  The law
requires that all claims that are remanded by the Board of Veterans' Appeals or by
the United States Court of Appeals for Veterans Claims for additional development
or other appropriate action must be handled in an expeditious manner.  See The
Veterans' Benefits Improvements Act of 1994, Pub.  L. No. 103-446, § 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory
Notes).  Inaddition,VBA'sAdjudicationProcedureManual,M2]-],Part IV,

- 10-

directs the Ros to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, Paras. 8.43 and 38.02.

JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2002).



??



 

 

